Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims recite a specific SEQ ID NO for the peptide binding CI-MRP and recite a signal peptide selected from BiP or a Gaussia signal peptide. While the art (Aoyagi-Scharber et al., WO 2014/085621 A1, published June 5, 2014, provided in an IDS) teaches delivering alpha-glucosidase for the treatment of lysosomal diseases and describes a nucleic acid encoding a polypeptide comprising: (a) a therapeutic protein; (b) a vIGF2 peptide that binds to the cation-independent mannose 6-phosphate (M6P) receptor (CI-MPR); and (c) a linker between the therapeutic protein and the peptide that binds CI-MPR, and (d) a signal peptide, the art does not teach nor does it provide a reason to substitute its signal peptide with a BiP or a Gaussia signal peptide. Accordingly, the claims are non-obvious and are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 31, 33-38 and 40-50 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636